EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made effective as of
September 15, 2008 (the “Effective Date”), by and between Northstar
Neuroscience, Inc. (“Northstar”) and Deborah Sheffield (“Employee”).

The parties agree as follows:

1. Employment. Company hereby employs Employee, and Employee hereby accepts such
employment, upon the terms and conditions set forth herein.

2. Duties.

2.1 Position. Employee is employed as Vice President, Clinical and Regulatory
Affairs, reporting to the Chief Executive Officer, and shall have such duties
and responsibilities consistent with such position as may be reasonably assigned
from time to time.

2.2 Best Efforts; Full-time. Employee shall faithfully and diligently perform
all duties assigned to Employee. Employee will expend Employee’s best efforts on
behalf of Northstar, and will abide by all policies and decisions made by
Northstar, as well as all applicable federal, state and local laws, regulations
or ordinances. Employee will act in the best interest of Northstar at all times.
Employee shall devote Employee’s full business time and efforts to the
performance of Employee’s assigned duties for Northstar, unless Employee
notifies Northstar in advance of Employee’s intent to engage in other paid work
and receives Northstar’s express written consent to do so.

2.3 Work Location. Employee’s principal place of work shall be located in
Seattle, Washington, or such other location as the parties may agree from time
to time.

3. Term. The term of this Agreement shall begin on the Effective Date and shall
continue until it is terminated pursuant to Section 7 herein (the “Term”).

4. Compensation.

4.1 Base Salary. As compensation for Employee’s performance of Employee’s duties
hereunder, Northstar shall pay to Employee her current base salary approved by
the Compensation Committee of the Board of Directors of the Company ($177,300 as
of the Effective Date), payable in accordance with Northstar’s normal payroll
practices.

4.2 Performance and Salary Review. Northstar may periodically review Employee’s
performance. Adjustments to salary or other compensation, if any, will be made
by Northstar in its sole and absolute discretion.

4.3 Employment Taxes. All of Employee’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by Northstar.



--------------------------------------------------------------------------------

5. Customary Fringe Benefits. Employee will be eligible for all customary and
usual fringe benefits generally available to senior executives of Northstar,
subject to the terms and conditions of Northstar’s benefit plan documents.
Northstar reserves the right to change or eliminate the fringe benefits on a
prospective basis, at any time, effective upon notice to Employee.

6. Business Expenses. Employee will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Employee’s duties
on behalf of Northstar. To obtain reimbursement, expenses must be submitted
promptly, with appropriate supporting documentation, in accordance with
Northstar’s policies.

7. Termination.

7.1 At-Will Employment. Either Employee or Northstar shall have the right to
terminate the employment relationship at any time, with or without cause or
advance notice. It is expressly understood that the employment relationship is
at-will, and nothing in this Agreement alters such at-will employment
relationship. Any change to this at-will employment relationship must be by a
separate, specific, written agreement signed by Employee and an authorized
representative of Northstar.

7.2 Termination for Cause by Northstar. Northstar may terminate Employee’s
employment immediately at any time for Cause, with or without advanced notice.
For purposes of this Agreement, “Cause” is defined as a good faith determination
of the Board, in its sole and absolute discretion, of any of the following:
(a) acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Employee; (b) Employee’s material breach of this
Agreement or the Confidentiality, Inventions and Noncompetition Agreement
between Northstar and Employee (the “Confidentiality Agreement”); (c) Employee’s
conviction or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude; (d) Employee’s willful
or habitual neglect of duties; (e) Employee’s failure to perform the essential
functions of Employee’s position, with or without reasonable accommodation, due
to a mental or physical disability; (f) sustained unsatisfactory performance; or
(g) Employee’s death. In the event Employee’s employment is terminated in
accordance with this Section 7.2, Employee shall be entitled to receive only
unpaid base salary at the rate then in effect and accrued and unused paid time
off, each prorated to the date of termination, and Northstar shall have no
further or other obligations to Employee pursuant to this Agreement.

7.3 Termination Without Cause or Resignation for Good Reason Prior to a Change
in Control. In the event that, prior to a Change in Control (as defined in the
Northstar 2006 Performance Incentive Plan (the “2006” Plan)), Employee is
terminated by Northstar other than for Cause or Employee resigns prior to a
Change in Control as a result of either: (i) a material adverse change both in
Employee’s duties and title, without Employee’s consent, as measured against
Employee’s title and duties immediately prior to such change; or (ii) the office
at which Employee is required to report is relocated by more than fifty
(50) miles from Northstar’s present location, without Employee’s consent (each,
a “Good Reason”), Employee will receive Employee’s base salary then in effect
and accrued and unused paid time off, each prorated to the date of termination
or resignation, and, subject to the second to last sentence of this Section 7.3:
a severance payment equivalent to Employee’s base salary for a period of six
(6) months, payable in accordance with Northstar’s regular payroll cycle;
vesting of an additional twelve (12) months of Employee’s stock options from
date of termination or resignation; any earned bonus for which Employee was
eligible, prorated to the date of termination or resignation to be paid out
according to Northstar’s pay-out



--------------------------------------------------------------------------------

schedule after Northstar is able to determine whether a bonus is payable and, if
so, the amount of such prorated bonus; and should Employee timely elect COBRA
insurance continuation coverage and remain eligible for such coverage,
reimbursement at a rate equal to the amount contributed by Northstar for
Employee’s insurance coverage premium effective as of the date of termination or
resignation for twelve (12) months following termination or resignation, upon
proof of payment by Employee, provided, however, that, in addition to the
foregoing and in the case only of a termination without Cause, Employee will
receive full acceleration of all of the then-unvested shares subject to stock
options and other equity awards that were granted by Northstar to Employee
between April 1, 2008 and October 1, 2008. Employee’s receipt of the severance,
vesting and COBRA benefits set forth in this Section 7.3 are subject to
Employee: (a) complying with all surviving provisions of this Agreement as
specified in Section 12.7 below; and (b) executing a full general release in a
form acceptable to Northstar, releasing all claims, known or unknown, that
Employee may have against Northstar or its officers, directors, employees or
agents arising out of or any way related to Employee’s employment, termination
or resignation of employment with Northstar. For avoidance of doubt, Employee’s
voluntary termination of employment other than for Good Reason will not give
rise to any rights under this Agreement.

7.4 Termination Without Cause or Resignation for Good Reason Following a Change
in Control. In the event that, within twelve (12) months following a Change in
Control, Employee is terminated other than for Cause or Employee resigns for
Good Reason, Employee will receive Employee’s base salary then in effect and
unused paid time off, each prorated to the date of termination or resignation,
and, subject to the last sentence of this Section 7.4: a severance payment
equivalent to Employee’s base salary for a period of six (6) months, payable in
accordance with Northstar’s regular payroll cycle; full acceleration of all of
the then-unvested shares subject to stock options held by the Employee; any
earned bonus for which Employee was eligible, prorated to the date of
termination or resignation to be paid out according to Northstar’s pay-out
schedule after Northstar is able to determine whether a bonus is payable and, if
so, the amount of such prorated bonus; and should Employee timely elect COBRA
insurance continuation coverage and remain eligible for such coverage,
reimbursement at a rate equal to the amount contributed by Northstar for
Employee’s insurance coverage premium effective as of the date of termination or
resignation for twelve (12) months following termination or resignation, upon
proof of payment by Employee. Employee’s receipt of the severance, vesting and
COBRA benefits set forth in this Section 7.4 are subject to employee:
(a) complying with all surviving provisions of this Agreement as specified in
Section 12.7 below; and (b) executing a full general release in a form
acceptable to Northstar, releasing all claims, known or unknown, that Employee
may have against Northstar or its officers, directors, employees or agents
arising out of or any way related to Employee’s employment, termination or
resignation of employment with Northstar.

7.5 280G and 409A. If, due to the benefits provided under this Section 7,
Employee is subject to any excise tax due to characterization of any amounts
payable under this Section 7 as excess parachute payments pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
gross amount payable in cash under this Section 7 will be reduced (to the least
extent possible) in order to avoid any “excess parachute payment” under
Section 280G(b)(1) of the Code. Northstar agrees to pay Employee an amount equal
to 20 percent (20%) of any severance payment that is subject to the additional
tax imposed by Section 409A of the Code (excluding the payment described in this
sentence) (the “Gross-Up Payment”). Northstar will make the Gross-Up Payment at
the same time it makes the first severance payment hereunder. If requested by
Employee, the parties shall amend or modify this Agreement in order to comply
with the provisions of Section 409A of the Code (including any amendment or
replacement of such section), to the extent applicable.



--------------------------------------------------------------------------------

8. Confidentiality. Employee agrees to read, sign and abide by Company’s
Confidentiality, Inventions and Noncompetition Agreement, which is provided with
this Agreement and incorporated herein by reference.

9. No Conflict of Interest. During the term of Employee’s employment with
Northstar and during any period Employee is receiving payments from Northstar,
Employee must not engage in any work, paid or unpaid, that creates an actual or
potential conflict of interest with Northstar, as may be determined by Northstar
in its sole and absolute discretion. If Northstar believes such a conflict
exists during the term of this Agreement, Northstar may ask Employee to choose
to discontinue the other work or resign employment with Northstar. If Northstar
believes such a conflict exists during any period in which Employee is receiving
payments pursuant to this Agreement, Northstar may ask Employee to choose to
discontinue the other work or forfeit the remaining severance and other payments
under this Agreement. In addition, Employee agrees not to refer any client or
potential client of Northstar to competitors of Northstar, without obtaining
Northstar’s prior written consent, during the term of Employee’s employment and
during any period in which Employee is receiving payments from Northstar
pursuant to this Agreement.

10. Mutual Non-Disparagement. Employee will not, during the term of this
Agreement or after the termination hereof, disparage Northstar, its products,
services, agents or employees. Northstar’s officers and directors will not,
during the term of this Agreement or after the termination hereof, disparage
Employee.

11. Injunctive Relief. Employee acknowledges that Employee’s breach of the
covenants contained in Sections 2.2 and 8 through 10 (collectively “Covenants”)
would cause irreparable injury to Northstar and agrees that in the event of any
such breach, Northstar shall be entitled to seek temporary, preliminary and
permanent injunctive relief without the necessity of proving actual damages or
posting any bond or other security.

12. General Provisions.

12.1 Successors and Assigns. The rights and obligations of Northstar under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Northstar. Employee shall not be entitled to assign any of
Employee’s rights or obligations under this Agreement.

12.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

12.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statute at issue, if any, authorizes the award of attorneys’ fees to
the prevailing party.

12.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.



--------------------------------------------------------------------------------

12.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.
Employee Acknowledges that Employee has had an opportunity to review and revise
the Agreement and have it reviewed by legal counsel, if desired, and, therefore,
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

12.6 Governing Law. The parties agree that this Agreement, and any disputes
arising under this Agreement, will be governed by and construed in accordance
with the laws of the state of Washington, without giving effect to any conflict
of laws principle to the contrary. The parties agree that venue for any dispute
arising under this Agreement will lie exclusively in the state or federal courts
located in King County, Washington, and the parties irrevocably waive any right
to raise forum non conveniens or any other argument that Washington is not the
proper venue. The parties irrevocably consent to personal jurisdiction in the
state and federal courts of the State of Washington.

12.7 Survival. 7 (“Termination”), 8 (“Confidentiality”), 9 (“No Conflict of
Interest”), 10 (“Mutual Non-Disparagement”), 11 (“Injunctive Relief”), 12
(“General Provisions”) and 13 (“Entire Agreement”) of this Agreement shall
survive Employee’s employment by Northstar.

13. Entire Agreement. This Agreement, including the Confidentiality Agreement
incorporated herein by reference, the Restricted Stock Grant Agreement, the 2006
Plan, the Northstar 1999 Stock Option Plan and related option documents in place
at the time of this signing, constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only by a supplemental written
agreement signed by Employee and an authorized representative of Northstar. No
oral waiver, amendment or modification will be effective under any circumstances
whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    Deborah Sheffield Dated:                       NORTHSTAR NEUROSCIENCE, INC.
Dated:     By:           Name:           Its:           Northstar Neuroscience,
Inc.       2401 Fourth Avenue, Suite 300